Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered October 29, 1996.
Ordered that the judgment is affirmed.
The defendant voluntarily waived his right to appellate review of all aspects of his conviction, including the court’s decision to decline to adjudicate him a youthful offender (see, People v Smith, 142 AD2d 195, 201, affd 74 NY2d 1; People v Williams, 204 AD2d 371). Moreover, by failing to move to withdraw his plea of guilty, the defendant’s contention that he should have been adjudicated a youthful offender is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Williams, supra).
Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.